Title: To Benjamin Franklin from John Read: Power of Attorney, 8 October 1755
From: Read, John, Jr.
To: Franklin, Benjamin


[October 8, 1755]
Know all Men by these Presents, That I  John Read of the County of York in Pensilvania, one of the Waggon Masters in the late Expedition under General Braddock  Have constituted, made and appointed, and by these Presents do constitute, make and appoint, my trusty and loving Friend  Benjamin Franklin of Philadelphia  my true and lawful Attorney, for me, and in my Name and Stead, and to my Use, to ask, demand, sue for, levy, recover and receive, all such Sum and Sums of Money, Debts, Rents, Goods, Wares, Dues, Accounts, and other Demands whatsoever, which are or shall be due, owing, payable, and belonging to me, or detained from me any Manner of Ways or Means whatsoever by  any Person or Persons whatsoever, particularly to recover and receive the Wages due to me on Settlement of Account with the Waggon-Master General, as appears by a Certificate under his hand dated the first Day of this Instant October, the Sum being Thirty-one Pounds Sterling.  Giving and Granting unto my said Attorney, by these Presents, my full and whole Powers, Strength and Authority, in an about the Premises, to have, use and take, all lawful Ways and Means in my Name for the Recovery thereof, and upon the Receipt of any such Debts, Dues, or Sums of Money, aforesaid, Acquittances or other sufficient Discharges, for me, and in my Name, to make, seal and deliver; and generally all and every other Act and Acts, Thing and Things, Device or Devices, in the Law whatsoever, needful and necessary to be done in and about the Premises, for me, and in my Name, to do, execute and perform, as fully, largely and amply, to all Intents and Purposes, as I myself might or could do, if I was personally present, or as if the Matter required more especial Authority, than is herein given; and Attorneys one or more under  him  for the Purpose aforesaid, to make and constitute, and again at Pleasure to revoke; ratifying, allowing and holding, for firm and effectual, all and whatsoever my said Attorney shall lawfully do in and about the Premises, by Virtue hereof. In Witness whereof, I have hereunto set my Hand and Seal, this  Eighth   Day of  October  in the  Twenty ninth   Year of his Majesty’s Reign, Annoque Domini One Thousand Seven Hundred and Fifty five.
John Read
  Sealed and delivered in  the Presence of us,  Anna Nutt Junr  Grace Fox
